Citation Nr: 0008445	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected internal derangement, right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1996 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision granted service 
connection for internal derangement, right knee, and assigned 
thereto an initial disability evaluation of 20 percent, 
effective December 29, 1996.  Thereafter, the appellant filed 
a timely notice of disagreement and substantive appeal.

In April 1999, the Board remanded this case for an additional 
examination of the appellant.  Following the requested 
development, the RO, in September 1999, issued a rating 
decision that confirmed and continued its prior rating 
action.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.
 
2.  The veteran's service-connected internal derangement, 
right knee, is manifested by: normal extension; flexion to 90 
degrees, without pain; mild crepitus; normal gait, posture 
and balance, except for a mild limp only upon initiation of 
ambulation; no instability, effusion or other abnormalities; 
and subjective complaints of occasional stiffness, swelling, 
instability, pain, and discomfort.  X-ray examination of the 
right knee revealed no evidence of fracture, joint effusion 
or bony abnormalities.



CONCLUSION OF LAW

The criteria for an increased initial disability rating in 
excess of 20 percent for service-connected internal 
derangement, right knee, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1) and Part 4, 
including 4.7, 4.10, 4.40, 4.45, 4.71a and Diagnostic Codes 
5257, 5260 - 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  


II.  Factual Background

The veteran served on active duty in the United States Army 
from March 1996 through December 1996.  The RO has retrieved 
the veteran's service medical records and they appear to be 
complete.  A treatment report, dated in December 1996, noted 
the veteran's complaints of right knee pain for the past two 
days.  Physical examination revealed effusion and tenderness 
of the medial joint line.  The report concluded with an 
assessment of right knee sprain, probable meniscal 
involvement.  A follow-up treatment report, dated in December 
1996, noted the veteran's complaints of ongoing right knee 
pain.  The report concluded with an assessment of probable 
internal derangement of the right knee.

In January 1997, the veteran filed an application for 
compensation or pension, VA Form 21-526, seeking service 
connection for a right knee disorder.  In January 1997, a VA 
general physical examination was conducted.  The report of 
this examination noted the veteran's complaints of pain, 
popping and instability of the right knee.  Physical 
examination revealed loose motion, crepitation and lateral 
instability in the right knee.  Range of motion testing on 
the right knee revealed extension to 8 degrees and flexion to 
95 degrees, with pain.  A diagnosis of probable meniscus tear 
and internal derangement of right knee was given.  The VA 
examiner recommended that the veteran undergo arthroscopic 
surgery.

In April 1997, the veteran underwent an employment physical 
examination for the United States Postal Service.  The report 
of this examination noted a full range of motion, without 
laxity, in the veteran's right knee.  The report also noted 
that the veteran's right knee was larger than the left knee, 
that his anterior drawer sign testing was negative, and that 
his pedal pulses were full.  The report concluded that the 
physical findings required no limitations or restrictions of 
the veteran's employment activities.


A treatment summary report, dated in May 1997, was submitted 
by W. Brown, M.D.  The report stated the following:

Examination of the right knee reveals no 
obvious deformity.  The joint is swollen 
and measures one half inch larger in 
circumference than the left.  It is 
tender medially at the joint line and no 
laxity or crepitus is found.  There 
appears to be some fluid in the infra 
patellae area.  Range of motion is full 
with discomfort on extension.

X-rays of the right knee appear normal.  
A Kin-Com Test reveals moderate strength 
deficits in the right leg - right quads 
67% as strong as the left and right 
hamstring strength 72% as strong as the 
left.

Dr. Brown also noted that the veteran's right knee disorder 
prevents him from being able to safely perform "heavy 
lifting, prolonged standing or walking, kneeling, squatting 
or climbing."

In April 1998, the veteran filed his substantive appeal, VA 
form 9.  On his appeal form, the veteran alleged that his 
right knee disorder had prevented him from passing the 
employment physicals for the United States Postal Service and 
United Parcel Service.  

Outpatient treatment reports, dated December 1996 through May 
1999, were retrieved from the VA medical center in 
Alexandria, Louisiana.  A treatment report, dated in August 
1997, noted the veteran's complaints of right knee pain since 
November 1996.  Physical examination revealed mild swelling, 
negative joint instability and severe tenderness overlying 
the medial meniscus.  Range of motion testing revealed full 
flexion and full extension.  The report concluded with a 
diagnostic impression of chronic right knee pain, possible 
medial meniscal tear with internal derangement.  A treatment 
report, dated in April 1998, noted the veteran's complaints 
of right knee pain and low back pain.  Physical examination 
of the right knee revealed a range of motion from 0 degrees 
extension to 125 degrees flexion.  The report also noted 
tenderness of the medial femoral condyle-medial patella and 
that the right knee was stable.  An X-ray examination of the 
right knee, performed in June 1998, noted an impression of 
possible tear of the anterior horn of the medial meniscus, 
otherwise normal.  A magnetic resonance imaging examination 
was performed in July 1998.  The report of this procedure 
noted an impression of possible tear of the anterior horn of 
the medial meniscus, otherwise normal.  The report also noted 
that no evidence of joint effusion was found.  A treatment 
report, dated in July 1998, noted the veteran's complaints of 
right knee swelling, popping and locking.  Physical 
examination revealed tenderness of the medial joint line.  
McMurray testing was positive.  Anterior drawer testing and 
Lachman testing were negative.  The report concluded with an 
assessment of right knee medial meniscus tear.  The examiner 
noted a recommendation of arthroscopy.  A treatment report, 
dated January 1999, noted that the veteran was a full time 
student and did not want surgery at this time.  Physical 
examination revealed mild effusion, medial joint line 
tenderness, a positive McMurray test, and negative Lachman 
and anterior drawer tests.  Range of motion testing of the 
right knee revealed extension to 5 degrees and flexion to 125 
degrees, with pain on the extremes.  A treatment report, 
dated May 1999, noted the veteran's complaints of right knee 
pain.  It also noted that he did not want surgery. 

In August 1999, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of stiffness, crepitus, swelling, instability, pain, and 
discomfort in the right knee.  The report noted that the 
veteran was currently a full-time student.  Physical 
examination revealed a normal gait, posture and balance, 
except for a mild limp only upon initiation of ambulation.  
No effusion, instability or other abnormality of the right 
knee was noted.  Range of motion testing revealed normal 
extension and flexion limited to 90 degrees, without pain.  
The report also noted mild crepitus on motion.  X-ray 
examination of the right knee revealed well maintained 
medial, lateral and patella-femoral joint compartments, no 
evidence of supra-patellar effusion and no evidence of 
fracture, joint effusion or bony abnormality.  The report 
concluded with a diagnosis of status post right knee injury 
with tear of anterior horn of medial meniscus and internal 
derangement.

III. Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

The veteran's service-connected internal derangement, right 
knee, is currently evaluated as 20 percent disabling pursuant 
to Diagnostic Code 5257.  Diagnostic Code 5257 provides that 
a slight impairment of the knee manifested by recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation.  A moderate impairment warrants a 20 
percent disability evaluation and a severe impairment 
warrants a 30 percent disability evaluation.  

After a thorough review of the evidence of record, the Board 
concludes that the initial disability rating of 20 percent 
assigned to the veteran's service-connected internal 
derangement, right knee, is appropriate and that a higher 
initial disability evaluation is not warranted.  The 
veteran's most recent VA examination for joints, performed in 
August 1999, noted the veteran's complaints of right knee 
pain, stiffness and swelling, aggravated with bending of the 
right knee or ambulation in excess of ten to fifteen minutes.  
The veteran's gait, posture and balance were notably normal, 
except for a mild limp only upon initiation of ambulation.  
The report also indicated that no effusion or other 
abnormalities were found.  Range of motion testing of the 
right knee revealed limited flexion "to 90 degrees without 
pain as compared to normal range of motion between 0 and 140 
degrees.  Remainder of range of motion in right knee is 
normal, with mild crepitus, but no other abnormalities were 
noted such as instability, at present."  X-ray examination 
of the right knee revealed no evidence of fracture, joint 
effusion or bony abnormality.  The report of his magnetic 
imaging examination, performed in July 1998, noted an 
impression of possible tear of the anterior horn of the 
medial meniscus, otherwise normal.  No evidence of joint 
effusion was noted.  A treatment report, dated in April 1998, 
noted that the veteran's right knee exhibited a range of 
motion from 0 degrees extension to 125 degrees flexion.  The 
report also noted that the veteran's right knee was stable, 
with tenderness.  An August 1997 treatment report noted mild 
swelling and severe tenderness of the right knee.  Range of 
motion testing, however, revealed full flexion and full 
extension.  The right knee joint was also negative for 
instability.  

The veteran's complaints of pain, stiffness, swelling, 
instability and locking justify the 20 percent disability 
evaluation currently assigned; however, the objective 
manifestations together with his complaints of pain and 
instability indicate that the veteran's right knee disorder 
is no more than moderate in nature and does not meet the 
criteria for an increased evaluation.  See e.g. 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998); Spurgeon v. Brown, 10 Vet. App. 
194 (1997); Deluca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's most recent VA examination, performed in August 
1999 noted that flexion in the right knee was limited to 90 
degrees "without pain."  The report also noted that the 
remainder of the range of motion in the right knee was 
"normal, with mild crepitus."  A January 1999 treatment 
report noted the range of motion in the veteran's right knee 
to be from 5 degrees extension to 125 degrees flexion.  A 
treatment report from W. Brown, M.D., dated in May 1997, 
noted that the veteran's "[r]ange of motion is full with 
discomfort on extension."  Dr. Brown's report also noted 
tenderness medially at the joint line and that "no laxity or 
crepitus is found."  An employment physical for the United 
States Postal Service, performed in April 1997, noted that 
the veteran's right knee exhibited a full range of motion, 
without laxity.  It listed findings of negative anterior 
drawer sign and full pedal pulses.  The report also noted 
that based upon the veteran physical examination findings, no 
limitations or restrictions of the veteran's employment 
activities were required.  Thus, the Board concludes that the 
20 percent disability rating assigned since his separation 
from service has adequately compensated the veteran for his 
service-connected right knee disorder and for any increased 
functional loss he may experience with physical activities as 
a result of this condition.  See Sanchez-Benitez v. West, No. 
97-1948 (U.S. Vet. App. Dec. 29, 1999); DeLuca, supra.; 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, there is no evidence of ankylosis of 
the right knee, severe limitation of motion or impairment of 
the tibia such as to warrant a disability evaluation in 
excess of 20 percent pursuant to Diagnostic Codes 5256, 5260 
or 5261.  

Since the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected internal 
derangement, right knee, has not been shown.


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected internal derangement, right 
knee, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


- 1 -


